Per Curiam. Petitioner Michael Earl Abraham was convicted of aggravated robbery and sentenced as an habitual offender with six prior felonies to life imprisonment and a fine of $15,000. We affirmed. Abraham v. State, 274 Ark. 506, 625 S.W.2d 518 (1981). Petitioner now seeks a copy of the transcript of his trial so that he may proceed in federal court on a petition for writ of habeas corpus. Petitioner contends that he has a compelling need for a copy of the transcript in that he cannot effectively prepare the habeas corpus petition without the transcript.  The motion for transcript is denied. When a petitioner in federal court has a compelling need for a copy of the transcript to proceed under 28 U.S.C. § 2254 (1977), he must make his request to the federal court. If that court finds merit to the request, it will order expansion of the record and compel the state to supply the needed record. See Rules 5 & 7, Rules Governing § 2254 Cases In The United States District Court. Motion denied.